Hovey, J.
Mary Ann Rudman filed 6er petition for a divorce from her husband Joseph Rudman, alleging abuse, misconduct, vulgarity and impotency, and praying for alimony.
The defendant answered, denying the petition, and alleging, by way of cross bill, causes of divorce against the petitioner.
At the February term, 1852, the Court decreed a divorce, upon the petition, and alimony to the amount of 1,180 dollars, payable by instalments.
The defendant brings the case into this Court, and insists that under the evidence alimony should not be allowed.
The testimony on behalf of the petitioner, sustains the charges in the petition, with the exception of impotency; and the testimony adduced upon the part of the defendant, shows negligence, ill temper, and neglect of household duties, upon the part of the wife; but we do not think her conduct of such a character as to entitle the husband to a divorce, or to justify his treatment to her. It might, and probably would have been very different, had his conduct been such as it should have been.
There is some conflict of testimony, and an attempt to impeach the principal witness for the petitioner; but her testimony is corroborated, in many particulars, by other witnesses both of the petitioner and defendant; and we think the Court before which this case was heard, had far better means of judging of the character of the evidence than we have, and that we would be adopting an unwise and an unsafe rule, to weigh evidence in this Court by the number of the witnesses.
Where the record presents a question as to the weight of evidence alone, and there is testimony, from which sufficient evidence to sustain the judgment can be clearly deduced, we think we should not, except in extreme cases, disturb the finding of the tribunal before which the cause was heard.
It is shown that the defendant was the owner of real *65and personal estate of the value of between 4,000 'and 5,000 dollars; and as there was sufficient testimony from which the Circuit Court might reasonably conclude that the defendant had been guilty of grossly improper conduct, and habitual abuse and cruelty, it was proper to render the decree upon the petition.
G. Holland, for the plaintiff.
T. Ryman and J. D. Howland, for the defendant.
The Court had the power in such a case, to decree just and reasonable alimony, and we can not say, under the circumstances, that the amount allowed was excessive.
Per Curiam. — The decree is affirmed, with 5 per cent, damages and costs.